on appellant’s motion foe rehearing.
BEAUCHAMP, Judge.
With appellant’s motion for rehearing a statement of facts has been filed and it appears, with the corrected filing date, that it is now properly before us for consideration.
Contention is made that the evidence is insufficient to sustain the conviction. Appellant operated a grocery store in the City of Stephenville, and had in stock various extracts including a vanilla extract which he is alleged to have sold for beverage purposes and is the subject of this prosecution.
A representative of the Liquor Control Board entered his place of business shortly before noon on the first day of September, 1945, and purchased two bottles of vanilla extract, under circumstances detailed by the witness as follows. He said he asked appellant first if he had any whisky, to which he replied that he didn’t but said: “I have got some vanilla extract here thirty-eight per cent alcohol; you drink two bottles of that and it will stand you on your head, if you drink it.” The price was fifty cents a bottle and the witness took two bottles. Thirty-five minutes later he went back and purchased two other bottles. The four bottles were introduced in evidence. When he approached appellant the second time a woman customer was standing near. Wilkinson reached under a counter and, handing him the bottles, said: “Slip these in your pocket,” or “put these in your pocket.” When the witness told him that he wanted them for a drink he said, “We are supposed to use these to make cakes with. Slip them in your pocket; don’t want her to know what’s going on.” He was referring to the lady standing nearby.
A great deal of defensive testimony brings out the fact that appellant carried in stock other extracts, some imitations without alcoholic content, and others with a much greater alcoholic content than that which the witness purchased. It also discloses that all of the grocery stores of the city sold similar extracts. These facts are beside the issue and have no bearing on the guilt of appellant.
*276Appellant’s store is located on the premises of a lumber yard, and adjacent to it. A deputy sheriff testified that he examined the premises within eighty feet, and as close as a very few feet of the grocery store, and gathered up six bushels of extract bottles which they brought into court in large baskets. He testified they brought about half of the pile of bottles they found there. There were no bakeries or other places making cake in that vicinity. He had never seen drunks going in and out of the store, but had seen them in back of it where it joins on to the lumber yard. He has taken them out of that place “time after time.” It was his opinion, from smelling their breath, that they had been drinking vanilla extract.
The appellant testified saying that he had no recollection of the prosecuting witness coming in his place, and categorically denied each statement attributed to him by said witness.
This reviews the evidence of the case which we consider pertinent, and we are unable to say that the jury had no evidence upon which to base its verdict. It is not for us to say that the state’s case was too weak to support the verdict. The question of law before us is whether there is sufficient evidence in the record to raise an issue for the jury’s determination. We think that was done and the jury’s verdict will not be disturbed.
The appellant’s motion for rehearing is overruled and the judgment of the trial court is affirmed.